DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one hydrophilic, non-porous membrane tube comprising at least one baffle or at least one screw surface concentric with the axis of the hydrophilic, non-porous membrane tube” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites “In the present invention”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, claim 9 recites “a gas channel” which renders the claim indefinite because it is unclear if a gas channel is the same as at least one gas channel or a different gas channel. For examination purposes the limitation will be interpreted to recite -- the at least one gas channel--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4-6, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamlin et al (US 20160138817) in view of LePoudre (US 20140260369).
Regarding claim 1, Hamlin teaches a mass and heat exchange system (Figures 9, 10, 21), comprising: an absorber unit (absorber, paragraph 0038) comprising: a plurality of non-porous membrane tubes  (302, nonporous, paragraphs 0045, 0057) having a first interaction potential with water (hydrophobic, non-porous layer allows for quicker spread and absorption into the desiccant stream, paragraph 0090); and having a static mixing portion (spreading and mixing, paragraph 0048), defined by a region of the at least one hydrophilic, non-porous membrane tube comprising at least one screw surface concentric with the axis of the hydrophilic, non-porous membrane tube (extruded web, paragraph 0048); a liquid desiccant (desiccant, paragraph 0058) capable of flowing through the liquid channel, having a second interaction potential with water (a water vapor pressure higher than the equilibrium vapor pressure of the desiccant, are effective to transfer water vapor from the air to a desiccant flowing through the desiccant channel, paragraph 0013) that is greater than the first interaction potential due to a partial pressure driving force (a water vapor pressure higher than the equilibrium vapor pressure of the desiccant, are effective to transfer water vapor from the air to a desiccant flowing through the desiccant channel, paragraph 0013, hydrophobic, non-porous layer allows for quicker spread and absorption into the desiccant stream, paragraph 0090); and at least one gas channel (108) adapted for flowing a gas through the gas channel and contacting the gas with at least a portion of an outer surface of the membrane (air, paragraph 0045).
Hamlin teaches the invention as described above but fails to explicitly teach each liquid channel defined by a hydrophilic, non-porous membrane.
However, LePoudre teaches hydrophilic, non-porous membrane (membrane may be hydrophilic and nonporous, paragraph 0032) to efficiently allow allows water vapor to transfer across but not air or liquid water.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the membrane of Hamlin to include each liquid channel defined by a hydrophilic, non-porous membrane in view of the teachings of LePoudre to efficiently allow allows water vapor to transfer across but not air or liquid water.
Further, it is understood, claim 1 includes an intended use recitation, for example “…capable of...adapted to…”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 3, the combined teachings teach a length of a first of the plurality of hydrophilic, non-porous membrane tube is between 10 and 100,000 times longer than an inner diameter of the first of the plurality of hydrophilic, non-porous membrane tubes (1412 is smaller in diameter than it is longer, Figure 14 of Hamlin).
Regarding claim 4, the combined teachings teach wherein an inner diameter of the at least one gas channel is between 2 and 15 times the inner diameter of the first of the plurality of hydrophilic, non-porous membrane tubes (1414 is smaller in diameter than 1412, Figure 14 of Hamlin).
Regarding claim 5, the combined teachings teach the invention as described above but fails to explicitly teach a length of a first of the plurality of hydrophilic, non-porous membrane tubes is less than 20 cm.
However, Hamlin teaches the optimization of the vapor transmission and latent heat efficiency of an assembled module.
 As the vapor transmission and latent heat efficiency are variables that can be modified, among others, by adjusting , length of a first of the plurality of hydrophilic, non-porous membrane tubes, the length of a first of the plurality of hydrophilic, non-porous membrane tubes would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed length cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the length of a first of the plurality of hydrophilic, non-porous membrane tubes in the apparatus of Hamlin to obtain the desired balance between the vapor transmission and latent heat efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 6, Hamlin teaches the rate of absorption on a free surface of the liquid desiccant is slower than the rate of mass transfer of water the hydrophilic, non-porous membrane tubes (hydrophobic, non-porous layer allows for quicker spread and absorption into the desiccant stream, paragraph 0090, a water vapor pressure higher than the equilibrium vapor pressure of the desiccant, are effective to transfer water vapor from the air to a desiccant flowing through the desiccant channel, paragraph 0013, understood water would absorb faster into the desiccant).
Regarding claim 8, the combined teachings teach comprising: a regeneration unit (abstract, paragraph 0038 of Hamlin), comprising an absorbing unit (abstract, paragraph 0038 of Hamlin) configured to flow relatively saturated desiccant through the liquid channels (paragraph 0019, 0055, 0080 of Hamlin) and low vapor pressure air through the gas channels  (air, paragraph 0019, 0055, 0080 of Hamlin).
Regarding claim 10, the combined teachings teach at least one positive displacement pump (peristaltic pump, paragraph 0084 of Hamlin).
Claims 2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamlin in view of LePoudre and in further view of Komarneni et al (US 5364455) and Thompson (US 6684649).
Regarding claim 2, the combined teachings teach the invention as described above but fail to explicitly teach the liquid desiccant comprises an alkoxylated siloxane, and the hydrophilic, non-porous membrane comprises a polyether block amide block copolymer.
However, Komarneni teaches the liquid desiccant comprises an alkoxylated siloxane (siloxane, Col. 4, lines 31-35) to provide a process for directly synthesizing ideal desiccant materials suitable for use in gas-fired cooling and air conditioning systems and
Thompson teaches the membrane comprises a polyether block amide block copolymer (PBA, Col. 5, lines 29-34) to provide provides a low cost and low maintenance system utilizing the performance benefits of a liquid desiccant without the disadvantages of prior systems that incorporated liquid desiccants.  The benefits are accomplished by containing the liquid desiccant in a vapor permeable, liquid impermeable, container, preventing its migration into the air stream.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include the liquid desiccant comprises an alkoxylated siloxane, and the hydrophilic, non-porous membrane comprises a polyether block amide block copolymer of Komarneni and Thompson to provide a process for directly synthesizing ideal desiccant materials suitable for use in gas-fired cooling and air conditioning systems and to provide provides a low cost and low maintenance system utilizing the performance benefits of a liquid desiccant without the disadvantages of prior systems that incorporated liquid desiccants.  The benefits are accomplished by containing the liquid desiccant in a vapor permeable, liquid impermeable, container, preventing its migration into the air stream.
Regarding claim 7, the combined teachings teach wherein the liquid desiccant is non-toxic and non-corrosive (siloxane, Col. 4, lines 31-35 of Komarneni, siloxane is understood to be non-toxic and non-corrosive).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamlin in view of LePoudre and in further view of Prince et al (US 20180036675).
Regarding claim 9, the combined teachings teach the invention as described above but fail to explicitly teach at least one temperature or relative humidity sensor positioned upstream or downstream from the at least one gas channel.
However, Prince teaches relative humidity sensor (humidity sensor, paragraph 0020, 0049) positioned upstream from the at least one gas channel (gas outlet 11, paragraph 0049) to efficiently detect the level of dehumidification.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include at least one temperature relative humidity sensor positioned upstream from the at least one gas channel in view of Prince to efficiently detect the level of dehumidification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763